DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-16, 18-24 of U.S. Patent No. 10716063. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims disclose the limitation of claims of present application as following:
Patent						      Application
1. A method of operating a user equipment (UE), the method comprising: receiving control channel information; and searching for a control channel in the control channel information by decoding control channels represented by nodes of 

2. The method of claim 1, wherein searching for a control channel at a lower level of the tree structure is performed prior to searching for a control channel at the highest level of the tree structure.



4. The method of claim 1, wherein the identifier is a cell radio network temporary identifier (C-RNTI) associated with the UE.
5. The method of claim 1, further comprising: determining a Signal Interference and Noise Ratio (SINR) of received signals; and based at least in part on the SINR, determining which to perform first of the searching for a control channel at a lower level of the tree structure and the searching for a control channel at the highest level of the tree structure.
6. The method of claim 1, wherein the searching being limited for a highest level 

7. The method of claim 1, wherein the control channel information is received from a network device.


allocating control channel information to a user equipment (UE), the control channel information including control channels represented by nodes of a tree structure, 
2 and 8. The method of claim 1, wherein the transmitted control channel information enables the UE to search for a control channel at a lower level of the tree structure prior to searching for a control channel at the highest level of the tree structure.

4 and 10. The method of claim 1, wherein the identifier is a cell radio network temporary identifier (C-RNTI) associated with the UE.
5 and 11. The method of claim 1, wherein the transmitted control channel information enables the UE to determine a Signal to Interference and Noise Ratio (SINR), and to determine, based at least in part on the SINR, which to perform first of the searching for a control channel at a lower level of the tree structure and the searching for a control channel at the highest level of the tree structure.
6 and 12. The method of claim 1, wherein the limited allocation of a highest level 
13 and 14. The method of claim 1, wherein the base station is a base station in a Long Term Evolution (LTE) cellular network.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-12 of U.S. Patent No. US 9271266. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
limitation of claims of patent discloses a device for transmitting a control message to
receiver which searches a control channel via a tree structure from high level to low
level. 
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. US 9877277. Although the claims at
issue are not identical, they are not patentably distinct from each other because the
limitation of claims of patent discloses a device for transmitting a control message to receiver which searches a control channel via a tree structure from high level to low
level. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rinne [US 20080159323].
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	As claims 1 and 8, Rinne discloses a method of operating a base station the method comprising: allocating control channel information to a user equipment (UE), the control channel information including control channels represented by nodes of a tree structure, the control channels decodable by the UE using an identifier [Par. 0007 
As claims 2 and 8, Rinne discloses the transmitted control channel information enables the UE to search for a control channel at a lower level of the tree structure prior to searching for a control channel at the highest level of the tree structure [Fig 4, 6 and 10-14, the low level has more channels than top level of tree structure, so searching low level before high level,  Par. 0026].
As claims 3 and 9, Rinne discloses the transmitted control channel information enables the UE to search for a control channel at the highest level of the tree structure prior to searching for a control channel at a lower level of the tree structure [[Fig 4, 6 and 10-14, the high level is searched before searching low level, Par. 0026].

As claims 5 and 11, Rinne discloses the transmitted control channel information enables the UE to determine a Signal to Interference and Noise Ratio (SINR), and to determine, based at least in part on the SINR, which to perform first of the searching for a control channel at a lower level of the tree structure and the searching for a control channel at the highest level of the tree structure [Par. 0026 and 0063, SINR used to determine which level of tree to be search first].
As claims 6 and 12, Rinne discloses the limited allocation of a highest level control channel and the increased allocation of lower level control channels enables reduced power consumption of the UE [0026 and Fig 4, 6 and 10-14 disclose a search is limited at high level than low level in order to reduce power consumption of UE because some high level nodes do not carry control data]..
As claims 13 and 14, Rinne discloses the base station is a base station in a Long Term Evolution (LTE) cellular network [Par. 0004].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rinne [US 2010/0067445] discloses a modular control channel.
Yang [US 2007/0201398] discloses a resource allocation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414